Title: Observations—in—Septembr. [1768]
From: Washington, George
To: 




6. My Ox Cart finishd drawing in the Wheat at Doeg Run—but during this time it was employd in getting home the Cyder from all the Plantation’s.
 


14. Finishd Sowing the Second cut of Wheat in the Neck which compleated the half of the Corn Ground there.
 


16. Anointed all my Hounds (as well old Dogs as Puppies) which appeard to have the Mange with Hogs Lard & Brimstone.
 


17. Got done Sowing Wheat at Doeg Run. Sowed 92½ Bushels.
The Hound Bitch Mopsey going proud, was lind by my Water dog Pilot before it was discoverd—after which she was shut up with a hound dog—Old Harry.
 


18. My Schooner Saild for Suffolk for a load of Shingles.
 


22. Spread my Flax for Rotting at the Home House.
 


23. Finishd Sowing the third Cut of Wheat in the Neck.

 


27. Spread Flax for Rotting at Doeg Run.
Began to Cut Tops at Doeg Run.
 


28. Finishd Sowing Wheat at Muddy hole. The field took 106 Bushls. to Sow.
